DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner found generic electrical stimulators where the adjustable parameters include a pulse high time, a pulse low time, a pulse period, and a pulse amplitude (e.g. see applications 12/175,758, 13/081,896, and 13/828,102). However, these applications do not disclose stimulation of the genioglossus nerve or performing the stimulation in response to detecting an occurrence of obstructive sleep apnea, OSA. The examiner felt there would not be motivation to combine the generic stimulators with a stimulator for this specific application of activation of the genioglossus muscle as disclosed in figure 44, [0366]-[0367] of the applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792 

/Amanda K Hulbert/Primary Examiner, Art Unit 3792